Title: To George Washington from Thomas Jefferson, 27 August 1792
From: Jefferson, Thomas
To: Washington, George



Monticello [Va.] Aug. 27. 1792.

Th: Jefferson, with his dutiful respects to the President of the United States, has the honor to inclose him under an open cover to mister Taylor two letters to M. de Ternant, the one containing an Exequatur for his signature (the commission whereon it is grounded being under the same open cover to mister Taylor) the other an answer to a formal notification of the declaration of war by France against the king of Hungary, which if the President approves he will be so good as to let go on under the cover to mister Taylor, sticking a wafer in it as well as in the cover, but leaving still open the letter containing the Exequatur that mister Taylor may put the great seal to it before he seals the letter. he hopes the President and mistress Washington are in perfect health.
